MANDATE

THE STATE OF TEXAS

TO THE 289TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 10, 2017, the cause upon appeal to revise
or reverse your judgment between

In the Matter of B.S.P., Appellant

V.



No. 04-16-00343-CV and Tr. Ct. No. CM2012JUV01933

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. Court-appointed counsel’s motion to withdraw is
GRANTED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 19, 2017.

                                                           LUZ ESTRADA, CHIEF DEPUTY CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

         TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-16-00343-CV

                                      In the Matter of B.S.P.

                                                   v.



         (NO. CM2012JUV01933 IN 289TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
FILING                            $205.00   EXEMPT        N/A


         Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


         Court costs in this cause shall be paid as per the Judgment issued by this Court.


        I, LUZ ESTRADA, CHIEF DEPUTY CLERK OF THE FOURTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the
charges and payments, in the above numbered and styled cause, as the same appears of record in
this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 19, 2017.

                                                        LUZ ESTRADA, CHIEF DEPUTY CLERK

                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853